Citation Nr: 1548796	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-16 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) (formerly anxiety disorder), rated as 30 percent disabling prior to March 22, 2012, 50 percent disabling from March 22, 2012 to January 25, 2014, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for an anxiety disorder and assigned a 30 percent disability rating.

In a May 2012 rating decision the RO modified the Veteran's service-connected psychiatric condition to reflect his recent PTSD diagnosis and increased the rating for the Veteran's service connected PTSD to 50 percent, effective March 22, 2012.  Thereafter, in a June 2014 rating decision, the RO granted an increased 70 percent rating for PTSD, effective January 25, 2014.

In a June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In October 2015 the Veteran was scheduled for a Board   video conference hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 22, 2012, the Veteran's then diagnosed anxiety disorder was manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity; reduced reliability and productivity was not shown.

2.  From March 22, 2012 to January 25, 2014, the Veteran's PTSD resulted in, at most, occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

3.  Since January 25, 2014, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to March 22, 2012, the criteria for an evaluation in excess of 30 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).
 
2.  For the period from March 22, 2012 to January 25, 2014, the criteria for a 
rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  For the period since January 25, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to higher initial ratings for anxiety disorder/PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and four VA examination reports.  The 2014 VA examination notes the Veteran reported he worked for a few years after his Social Security "kicked in."  Such statement, and the fact that the Veteran reached age 65 in June 2005 indicate that he receives Social Security benefits based on age, not disability.  Thus, a request for such records is not necessary as they would not be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to disability ratings greater than the currently-assigned ratings, due to symptoms such as anger, irritability, and nightmares.

Service connection was initially granted for an anxiety disorder which was rated under Diagnostic Code 9413.  Thereafter, the Veteran was diagnosed with PTSD and the RO rated that condition under Diagnostic Code 9411.  Both Diagnostic Codes 9413 and 9411 are governed by a General Rating Formula for Mental Disorders (Rating Formula).  Given the Veteran's March 2012 PTSD diagnosis,   the Board finds that the RO's change in Diagnostic Code more appropriately captures the nature of his disability and was there for proper.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A higher 50 percent rating is warranted for occupational and social impairment  with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating is warranted for occupational and social impairment  with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as   to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Prior to March 22, 2012

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder is not warranted for the period prior to March 22, 2012.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the lay statements, and considered all psychiatric symptomatology.  See Mauerhan, supra.

The Veteran's primary psychiatric symptoms demonstrated in the record during the relevant period are consistent with the 30 percent disability rating.  His symptoms consisted of nightmares, sleep impairment, poor concentration, and anger.  VA clinicians assigned GAF scores in the 60s and noted that the Veteran had good grooming and a friendly disposition.  The Veteran was occasionally noted to have an inappropriate affect and tangential speech.  There was no evidence of auditory or visual hallucinations and the Veteran denied suicidal or homicidal ideation.  

A December 2010 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and assigned a GAF score of 62.  During the examination, the Veteran reported being divorced three times; however, he attributed the divorces to his wives' infidelity, not his psychiatric symptoms.  The Veteran also noted that he had limited social interactions and only spoke to one of his two sons.  Regarding his employment history, the Veteran noted that he last worked part-time at Sears and that his psychiatric symptoms did not interfere with his employment nor did he receive any discipline on the job.  At that time, the Veteran reported that he ran his own automobile artist detailing business for 30 years until market conditions dropped off in 1997.  On examination, the examiner noted that the Veteran was well groomed and spoke freely and spontaneously.  The Veteran's speech, thought processes, and affect were all noted to be within normal limits and the examiner noted that the Veteran "generally appeared happy."

The record also contains numerous lay statements submitted by the Veteran's friends and family from October 2010 to February 2011.  These relations noted that the Veteran exhibited or reported various psychiatric symptoms including, but not limited to:  nightmares, panic attacks, hypervigilance, poor concentration, paranoia, poor sleep, anxiety in crowds, irritability, and mistrust of others.  

The Board finds that the Veteran's anxiety disorder prior to March 22, 2012, most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, while the Veteran reported while receiving        VA treatment in November 2010 that "people just don't get [him,]" he was close enough with at least nine different people that they were willing to write detailed letters for him regarding his pre and post military personality traits.  Moreover, these statements were provided by a wide range of people including siblings,       co-workers, an ex-wife, neighbors, and friends, all of whom noted relationships  with the Veteran that lasted decades.  Additionally, the symptoms the Veteran described to the December 2010 VA examiner including nightmares, chronic sleep impairment, and suspiciousness, are contemplated by the 30 percent rating criteria.  Although some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria, the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examination and while receiving mental health treatment, they were in keeping with a 30 percent rating.

From March 22, 2012 to January 25, 2014

In order to warrant a higher 70 percent disability rating for the period from March 22, 2012 to January 25, 2014, the evidence must show that the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record shows that during the relevant period, the Veteran experienced nightmares and an occasionally depressed mood, but maintained his personal appearance and hygiene, denied suicidal ideation, and did not otherwise exhibit obsessive rituals, abnormal speech, continuous panic, impaired impulse control, or spatial disorientation.  Nor does the Board find that the evidence otherwise shows symptoms of such severity or functional impact so as to warrant a rating in excess of 50 percent.

Specifically, a March 2012 VA psychologist found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  At that time the Veteran reported having two or three close friends although he did note having some trust issues, especially when opening up to family.  The Veteran endorsed symptoms including depression, anxiety, suspiciousness,   sleep impairment, mild memory loss, and disturbance of motivation.  The examiner ultimately concluded that based on the findings on examination, the Veteran met the criteria for a PTSD diagnosis.  

Thereafter, in December 2012 another VA psychologist only noted symptoms commensurate with the lesser 30 percent rating, and assigned a GAF score of 55.  During the examination the Veteran reported offending people, being aggressive, and having problems with authority.  The Veteran noted having contact with one     of his sons but noted that his son "doesn't help [him]."  Regarding other social relationships, the Veteran reported staying with several friends and noted taking care of several pet birds.  The Veteran also noted riding his motorcycle for enjoyment.  The Veteran reiterated his reports that he was self-employed prior to the economy worsening and noted that while he worked alone to "stay away from people," he did not have any problems with his customers.  Since his business closed, the Veteran was fired from a sales position and was applying for jobs without success.  On examination the Veteran was noted to be well groomed, cooperative, friendly, and talkative with good eye contact.  The Veteran displayed   a full affect and an upbeat mood.  While the Veteran's insight was noted to be poor his judgment was described as okay and he denied suicidal or homicidal ideation.  Ultimately, the examiner opined that the Veteran could work in a position with limited supervision.

The Board notes that the Veteran did report on one instance while receiving VA treatment in November 2013 that he experienced disorientation of place, memory loss for names, depression, and spacial memory fading, his treatment records are otherwise void of any other complaints of this nature, including on VA examination in March and December 2012.  Additionally, on the same day the Veteran reported these symptoms, his VA clinician noted that the Veteran expressed his frustration in a calm and appropriate manner.  The clinician also noted that the Veteran isolated himself from relationships for "reasons that appear to have a remedy."  The Board also notes that one week prior to the Veteran reporting the heightened symptoms noted above, he called his VA clinician and requested that the provider respond     to several questions from the VA Disability Benefits Questionnaire for Mental Disorders, which lists the symptomatology associated with all disability levels.  In response to the Veteran's inquiry, his treatment provider, a licensed clinical social worker, opined that the Veteran's symptoms were commensurate with a 70 percent disability rating.

While mindful that the Veteran's VA clinician did report that his symptoms warranted a 70 percent rating, the Board finds such assessment is entitled to significantly less probative weight than the findings on VA examination in March and December 2012.  In this regard, the VA examiners were psychologists, who have greater training and skill in evaluating mental disorders than the clinician, a social worker.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating   the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the social worker apparently provided this rating when prompted by the Veteran's phone call and there is no indication that the social worker reviewed any of the Veteran's medical records in conjunction with the opinion.  Contrarily, the VA examiners interviewed the Veteran and provided detailed rationales and findings in support of their opinions.  Accordingly, the Board assigns very little, if any, probative weight to the disability rating suggested by the social worker.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The foregoing evidence shows that while the Veteran reported a depressed mood, nightmares, sleep impairment, and anxiety, his symptoms were at most moderate during the period from March 2012 to January 2014.  He maintained friendships as indicated by his reports that he was staying with friends and his report in November 2013 that he recently celebrated Veterans Day by going out to dinner with friends.  The Veteran also continued to enjoy hobbies including taking care of his pet birds and riding his motorcycle.  

Thus, the Board finds that the most probative evidence during the relevant period supports, at worst, moderate impairment caused by PTSD, consistent with the GAF score of 55 assigned in December 2012 (which was consistent with the mental health treatment records available during the period), the Veteran's friendly mood and full affect, his reports of having several close friends, and his essentially normal mental status examinations with the exception of tangential thought processes that were easily redirected; a rating in excess of 50 percent is not warranted.

Since January 25, 2014

In order to warrant a disability rating in excess of 70 percent for the period since January 24, 2014, the evidence must show that the Veteran's PTSD is productive   of total social and occupational impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the record during the relevant period consists of a January 2014 VA examination report, which does not show total social and occupational impairment due to PTSD.  Indeed, while the VA examiner noted that the Veteran had a skewed view of the world, she specifically found that the Veteran's PTSD was not productive of total impairment, but rather, social and occupational impairment with reduced reliability and productivity.  Moreover, during the examination, the Veteran reported having a close relationship with one of his nephews and having close friends in other states.  While he reported that his life was "boring," he noted leisure activities including watching movies, riding his motorcycle, and taking care of his 13 birds which are "the best thing that ever happened to [him]." 

While a March 2014 examination report does reflect a significant degree of occupational impairment, as noted by the examiner's statement that based on the Veteran's psychiatric disability he would have "marked difficulty maintaining any type of sustained employment[,]" the Board is not persuaded.  In this regard, the Veteran reported during the January 2014 VA examination that he stopped working when he began collecting social security and that it was hard to do his old auto detail work due to his left hand disability.  In any event, as the evidence does not show total social impairment, a rating in excess of 70 percent is not warranted.

With respect to all three time periods, the Board has considered the lay assertions   as to the Veteran's symptomatology and the severity of his condition, but, to the extent the Veteran and his family and friends believe that he is entitled to higher ratings during those time periods, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  While the Veteran has received VA treatment during the course of the appeal, the findings    on those visits are consistent with the ratings currently assigned and with the findings on VA examination, except as discussed above.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation prior to March 22, 2012, a 50 percent rating from March 22, 2012 to January 25, 2014, and no more than a 70 percent evaluation thereafter.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 30 percent for PTSD prior to March 22, 2012, in excess of 50 percent from March 22, 2012 to January 25, 2014, and in excess of 70 percent thereafter, is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board has considered whether the Veteran's hand disabilities presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration  of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

 Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture  is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due solely to his PTSD.  In this regard, the Veteran has consistently reported that he stopped running his own auto detailing business due to a downturn in the economy and at the 2014 examination he reported that he was unable to perform that work now due to his non-service connected left hand pain.  Moreover, in March 2014 the Veteran was awarded a TDIU rating effective March 22, 2012, and did not appeal the effective date assigned in that decision.  Finally, the Board notes that four VA examiners (including those who evaluated the Veteran after his grant of a TDIU rating) noted that the Veteran's PTSD does not result in total occupational impairment.  The Board accordingly finds that a claim for TDIU is  not raised by the rating issue on appeal and further action pursuant to Rice is unnecessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

A disability rating in excess of 30 percent for anxiety disorder for the period prior to March 22, 2012, is denied.

A disability rating in excess of 50 percent for PTSD for the period from March 22, 2012 to January 25, 2014, is denied.

A disability rating in excess of 70 percent for PTSD for the period since January 25, 2014, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


